DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/17/2022 has been entered.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
A complete response to a nonstatutory double patenting (NSDP) rejection is either a reply by applicant showing that the claims subject to the rejection are patentably distinct from the reference claims or the filing of a terminal disclaimer in accordance with 37 CFR 1.321 in the pending application(s) with a reply to the Office action (see MPEP § 1490 for a discussion of terminal disclaimers). Such a response is required even when the nonstatutory double patenting rejection is provisional.
As filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims, is necessary for further consideration of the rejection of the claims, such a filing should not be held in abeyance. Only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated.
Claims 1, 4, 6, 10-15, 18-21, 24-27, and 30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,180,565. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims 1, 14, and 19 are fully encompassed by reference claims 1, 11, and 17, which require the details of the viewing optic and body. Additionally, instant claims 4-6, 10-13, 15, 18, 20-21, 24-27, and 30 are fully encompassed by reference claims 2-10, 12-16, and 18-24.
Claims 1, 4, 6, 10-15, 18-21, 24-27, and 30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,732,399. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims 1, 14, and 19 are fully encompassed by reference claims 1 and 16, which require the details of the viewing optic and body. Additionally, instant claims 4-6, 10-13, 15, 18, 20-21, 24-27, and 30 are fully encompassed by reference claims 2-15 and 17-18.
Claims 1, 4, 6, 10-15, 18-21, 24-27, and 30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,606,061. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims 1, 14, and 19 are fully encompassed by reference claims 1, 10, and 14, which require the details of the viewing optic and body. Additionally, instant claims 4-6, 10-13, 15, 18, 20-21, 24-27, and 30 are fully encompassed by reference claims 2-9, 11-13, and 15-20.
Claims 1, 4, 6, 10-15, 18-21, 24-27, and 30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 10,520,716. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims 1, 14, and 19 are fully encompassed by reference claims 1, 12, and 19, which require the details of the viewing optic and body. Additionally, instant claims 4-6, 10-13, 15, 18, 20-21, 24-27, and 30 are fully encompassed by reference claims 2-11, 13-18, and 20-29.
Claims 1, 4, 6, 10-15, 18-21, 24-27, and 30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,866,402. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims 1, 14, and 19 are fully encompassed by reference claims 1, 6, and 16, which require the details of the viewing optic and body. Additionally, instant claims 4-6, 10-13, 15, 18, 20-21, 24-27, and 30 are fully encompassed by reference claims 2-5 and 7-15.
Claims 1, 4, 6, 10-15, 18-21, 24-27, and 30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of copending Application No. 16/247,089 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims 1, 14, and 19 are fully encompassed by reference claims 1, 10, and 17, which require the details of the viewing optic and body. Additionally, instant claims 4-6, 10-13, 15, 18, 20-21, 24-27, and 30 are fully encompassed by reference claims 2-9, 11-16, and 18-24.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1, 4, 6, 10-15, 18-21, 24-27, and 30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/390,804 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because instant claims 1, 14, and 19 are fully encompassed by reference claims 1, 10, and 17, which require the details of the viewing optic and body. Additionally, instant claims 4-6, 10-13, 15, 18, 20-21, 24-27, and 30 are fully encompassed by reference claims 2-9, 11-16, and 18-20.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 6, 10-15, 19-20, 24-26, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scrogin (U.S. Patent No. 7,516,571) in view of Edwards et al. (U.S. PG-Pub No. 2013/0279013; hereinafter – “Edwards”) and Lin et al. (U.S. PG-Pub No. 2005/0219690; hereinafter – “Lin”).  
Regarding claim 1, Scrogin teaches a viewing optic comprising:
a body (12) having an ocular system (20) and an objective lens system (30) that focuses a target image from an outward scene to a first focal plane (24) having a first, an erector lens system (22) that inverts the target image, wherein the first focal plane (24) is located between the objective lens system (30) and erector lens system (22), a beam combiner (28) located between the objective lens system (30) and the first focal plane (24) (See e.g. Figs. 1-2 and 4-5; C. 3, L. 50 – C. 4, L. 4; C. 4, L. 61 – C. 5, L. 3; C. 6, L. 15 – C. 7, L. 11), an active display (48) configured to generate an image and coupled to a collector lens system (52), and a reflective material (50) configured to direct the image from the active display to the beam combiner and located between the beam combiner and the collector lens system, wherein the image from the active display and the target image are combined into the first focal plane and viewed simultaneously (See e.g. Figs. 1-2 and 4-5; C. 3, L. 50 – C. 4, L. 4; C. 4, L. 61 – C. 5, L. 3; C. 6, L. 15 – C. 7, L. 11).
Although Scrogin teaches an active display providing in the housing of the viewing optic which is thus necessarily coupled to the collector lens system and thus meets the broadest reasonable interpretation of the claimed limitation, Scrogin fails to explicitly disclose that the collector lens system has an inner lens cell and an outer lens cell, wherein the active display is coupled to a surface of the inner lens cell.
However, Edwards teaches a viewer with a display overlay including a body with an ocular system (24), an objective system (16), an erector lens system, (20), a beam combiner (36), an active display (46), and a collector lens system (42, 44, 58) having an inner lens cell (44) and an outer lens cell (42), wherein the active display is coupled to a surface of the inner lens cell (See e.g. Figs. 1-3, 7, and 9-11, with particular attention to Figs. 7 and 11; Paragraphs 0028-0031, 0036, and 0038-0039).
Edwards teaches this active display coupled to a surface of a collector lens system to “incorporate the active display overlay unit 32 within direct viewing optics 12 such as a rifle scope, while minimizing any increases in size of the scope” (Paragraph 0038) and to “collect maximum available light generated from the light source” which “can allow the overlayed images 54 to be daytime viewable, while being power efficient” (Paragraph 0039).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the viewing optic of Scrogin such that the active display is explicitly coupled to a surface of a collector lens system as in Edwards to “incorporate the active display overlay unit 32 within direct viewing optics 12 such as a rifle scope, while minimizing any increases in size of the scope” and to “collect maximum available light generated from the light source” which “can allow the overlayed images 54 to be daytime viewable, while being power efficient,” as taught by Edwards (Paragraphs 0038-0039), and since it has been held that forming in one piece an article which has formerly been formed into two pieces and put together involves only routine skill in the art. In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).
Scrogin and Edwards fail to explicitly disclose that the collector lens system is located between the active display and the reflective material.
However, Lin teaches a riflescope comprising an optical system (10) with an objective lens (17), a beam combiner (161), an active display (16), and a reflective material (162), wherein a collector lens system (160) is located between the active display and the reflective material (See e.g. Figs. 7-9; Paragraphs 0025-0026 and 0028).
Lin teaches this collector lens system between the active display and the reflective material such that “productivity thus can be improved since only the beam splitter specification of a single prism, not a composite prism, is required to control” (Paragraph 0028) as it “ensures that both the image of data of the range displayed by the display panel and the reticle size will not be affected by the erector lens, whereby sharp growing or shrinkage of the image of data of the range and the reticle size accompanying the magnification increase or decrease is prevented, and thus the shooter's vision feeling can be significantly improved” (Paragraph 0012).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the viewing optic of Scrogin such that the collector lens system is between the active display and the reflective material as in Lin such that “productivity thus can be improved since only the beam splitter specification of a single prism, not a composite prism, is required to control” as it “ensures that both the image of data of the range displayed by the display panel and the reticle size will not be affected by the erector lens, whereby sharp growing or shrinkage of the image of data of the range and the reticle size accompanying the magnification increase or decrease is prevented, and thus the shooter's vision feeling can be significantly improved,” as taught by Lin (Paragraphs 0012 and 0028), and since it has been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
Regarding claim 14, Scrogin teaches a viewing optic comprising:
a body (12) having an objective lens system (30) coupled to a first end of a tube that focuses a target image of an outward scene, an erector lens system (22) that inverts the target image, and an ocular lens system (20) coupled to the second end of the tube, the tube, objective lens system, erector lens system, and ocular lens system being configured to define at least a first focal plane (24) located between the objective lens system (30) and erector lens system (22), a beam combiner (28) positioned between the objective system and the first focal plane (See e.g. Figs. 1-2 and 4-5; C. 3, L. 50 – C. 4, L. 4; C. 4, L. 61 – C. 5, L. 3; C. 6, L. 15 – C. 7, L. 11); and
an active display (48) configured to generate an image, and coupled to a collector lens system (52) configured to collect light from the active display wherein the generated image from the active display and the target image of the outward scene are combined into the first focal plane (See e.g. Figs. 1-2 and 4-5; C. 3, L. 50 – C. 4, L. 4; C. 4, L. 61 – C. 5, L. 3; C. 6, L. 15 – C. 7, L. 11).
Although Scrogin teaches an active display providing in the housing of the viewing optic which is thus necessarily coupled to the collector lens system and thus meets the broadest reasonable interpretation of the claimed limitation, Scrogin fails to explicitly disclose an active display coupled to a surface of a collector lens system.
However, Edwards teaches a viewer with a display overlay including a body with an ocular system (24), an objective system (16), an erector lens system, (20), a beam combiner (36), and an active display (46) coupled to a surface of a collector lens system (44, 58) (See e.g. Figs. 1-3, 7, and 9-11, with particular attention to Figs. 7 and 11; Paragraphs 0028-0031, 0036, and 0038-0039).
Edwards teaches this active display coupled to a surface of a collector lens system to “incorporate the active display overlay unit 32 within direct viewing optics 12 such as a rifle scope, while minimizing any increases in size of the scope” (Paragraph 0038) and to “collect maximum available light generated from the light source” which “can allow the overlayed images 54 to be daytime viewable, while being power efficient” (Paragraph 0039).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the viewing optic of Scrogin such that the active display is explicitly coupled to a surface of a collector lens system as in Edwards to “incorporate the active display overlay unit 32 within direct viewing optics 12 such as a rifle scope, while minimizing any increases in size of the scope” and to “collect maximum available light generated from the light source” which “can allow the overlayed images 54 to be daytime viewable, while being power efficient,” as taught by Edwards (Paragraphs 0038-0039), and since it has been held that forming in one piece an article which has formerly been formed into two pieces and put together involves only routine skill in the art. In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).
Scrogin and Edwards fail to explicitly disclose that the collector lens system is located between the active display and the reflective material.
However, Lin teaches a riflescope comprising an optical system (10) with an objective lens (17), a beam combiner (161), an active display (16), and a reflective material (162), wherein a collector lens system (160) is located between the active display and the reflective material (See e.g. Figs. 7-9; Paragraphs 0025-0026 and 0028).
Lin teaches this collector lens system between the active display and the reflective material such that “productivity thus can be improved since only the beam splitter specification of a single prism, not a composite prism, is required to control” (Paragraph 0028) as it “ensures that both the image of data of the range displayed by the display panel and the reticle size will not be affected by the erector lens, whereby sharp growing or shrinkage of the image of data of the range and the reticle size accompanying the magnification increase or decrease is prevented, and thus the shooter's vision feeling can be significantly improved” (Paragraph 0012).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the viewing optic of Scrogin such that the collector lens system is between the active display and the reflective material as in Lin such that “productivity thus can be improved since only the beam splitter specification of a single prism, not a composite prism, is required to control” as it “ensures that both the image of data of the range displayed by the display panel and the reticle size will not be affected by the erector lens, whereby sharp growing or shrinkage of the image of data of the range and the reticle size accompanying the magnification increase or decrease is prevented, and thus the shooter's vision feeling can be significantly improved,” as taught by Lin (Paragraphs 0012 and 0028), and since it has been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
Regarding claim 19, Scrogin teaches a system comprising:
a viewing optic comprising a body (12) having an objective system (30) coupled to a first end of a tube that focuses a target image of an outward scene, an erector lens system (22) that inverts the target image, an ocular system (20) coupled to the second end of the tube, a beam combiner (28) (See e.g. Figs. 1-2 and 4-5; C. 3, L. 50 – C. 4, L. 4; C. 4, L. 61 – C. 5, L. 3; C. 6, L. 15 – C. 7, L. 11); an active display (48) configured to generate an image, and coupled to a collector lens system (52) configured to collect light from the active display, wherein the reflective material is configured to direct the image from the active display to the beam combiner, wherein the generated image from the active display and the target image are combined into a first focal plane (24) located between the beam combiner (28) and erector lens system (22) (See e.g. Figs. 1-2 and 4-5; C. 3, L. 50 – C. 4, L. 4; C. 4, L. 61 – C. 5, L. 3; C. 6, L. 15 – C. 7, L. 11); and
a laser rangefinder (16) coupled to a top portion of the body of the viewing optic (See e.g. Figs. 1-2 and 4-5; C. 3, L. 41-49; C. 4, L. 18-27: Here Scrogin teaches a laser rangefinder 16 provided on the body 12 and thus necessarily coupled through the body to a top portion of the body).
Although Scrogin teaches an active display providing in the housing of the viewing optic which is thus necessarily coupled to the collector lens system and thus meets the broadest reasonable interpretation of the claimed limitation, Scrogin fails to explicitly disclose an active display coupled to a surface of an inner lens cell of a collector lens system.
However, Edwards teaches a viewer with a display overlay including a body with an ocular system (24), an objective system (16), an erector lens system, (20), a beam combiner (36), an active display (46), and a collector lens system (42, 44, 58) having an inner lens cell (44) and an outer lens cell (42), wherein the active display is coupled to a surface of the inner lens cell (See e.g. Figs. 1-3, 7, and 9-11, with particular attention to Figs. 7 and 11; Paragraphs 0028-0031, 0036, and 0038-0039).
Edwards teaches this active display coupled to a surface of a collector lens system to “incorporate the active display overlay unit 32 within direct viewing optics 12 such as a rifle scope, while minimizing any increases in size of the scope” (Paragraph 0038) and to “collect maximum available light generated from the light source” which “can allow the overlayed images 54 to be daytime viewable, while being power efficient” (Paragraph 0039).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Scrogin such that the active display is explicitly coupled to a surface of a collector lens system as in Edwards to “incorporate the active display overlay unit 32 within direct viewing optics 12 such as a rifle scope, while minimizing any increases in size of the scope” and to “collect maximum available light generated from the light source” which “can allow the overlayed images 54 to be daytime viewable, while being power efficient,” as taught by Edwards (Paragraphs 0038-0039), and since it has been held that forming in one piece an article which has formerly been formed into two pieces and put together involves only routine skill in the art. In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).
Scrogin and Edwards fail to explicitly disclose that the collector lens system is located between the active display and the reflective material.
However, Lin teaches a riflescope comprising an optical system (10) with an objective lens (17), a beam combiner (161), an active display (16), and a reflective material (162), wherein a collector lens system (160) is located between the active display and the reflective material (See e.g. Figs. 7-9; Paragraphs 0025-0026 and 0028).
Lin teaches this collector lens system between the active display and the reflective material such that “productivity thus can be improved since only the beam splitter specification of a single prism, not a composite prism, is required to control” (Paragraph 0028) as it “ensures that both the image of data of the range displayed by the display panel and the reticle size will not be affected by the erector lens, whereby sharp growing or shrinkage of the image of data of the range and the reticle size accompanying the magnification increase or decrease is prevented, and thus the shooter's vision feeling can be significantly improved” (Paragraph 0012).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the system of Scrogin such that the collector lens system is between the active display and the reflective material as in Lin such that “productivity thus can be improved since only the beam splitter specification of a single prism, not a composite prism, is required to control” as it “ensures that both the image of data of the range displayed by the display panel and the reticle size will not be affected by the erector lens, whereby sharp growing or shrinkage of the image of data of the range and the reticle size accompanying the magnification increase or decrease is prevented, and thus the shooter's vision feeling can be significantly improved,” as taught by Lin (Paragraphs 0012 and 0028), and since it has been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
Additionally, although Scrogin teaches a laser rangefinder provided on the body which reads on the broadest reasonable interpretation of the claims, Scrogin fails to explicitly disclose that the laser rangefinder is provided on a top portion of the body of the viewing optic.
However, Lin further teaches a laser rangefinder (12) coupled to a top portion of the body of the viewing optic (See e.g. Figs. 7-9; Paragraphs 0025-0027).
Lin teaches this rangefinder coupled to the top of the viewing optic such that “productivity thus can be improved since only the beam splitter specification of a single prism, not a composite prism, is required to control” (Paragraph 0028) as it “ensures that both the image of data of the range displayed by the display panel and the reticle size will not be affected by the erector lens, whereby sharp growing or shrinkage of the image of data of the range and the reticle size accompanying the magnification increase or decrease is prevented, and thus the shooter's vision feeling can be significantly improved” (Paragraph 0012).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the viewing optic of Scrogin such that the rangefinder is coupled to the top of the viewing optic as in Lin such that “productivity thus can be improved since only the beam splitter specification of a single prism, not a composite prism, is required to control” as it “ensures that both the image of data of the range displayed by the display panel and the reticle size will not be affected by the erector lens, whereby sharp growing or shrinkage of the image of data of the range and the reticle size accompanying the magnification increase or decrease is prevented, and thus the shooter's vision feeling can be significantly improved,” as taught by Lin (Paragraphs 0012 and 0028), and since it has been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
Regarding claims 6, 15, and 20, Scrogin in view of Edwards and Lin teaches the viewing optic of claims 1 and 14 and the system of claim 19, respectively, as above.
Scrogin further teaches one or more power sources (See e.g. Fig. 1; C. 4, L. 52 – C. 5, L. 3).
Additionally, Edwards teaches a viewer with display overlay including an active display and one or more power sources (Paragraphs 0030, 0033, and 0035).
Edwards teaches these power sources “to generate display symbols, format output for the display” and to “provide display functions, or can receive such functions from another device in communication therewith” (Paragraph 0030) provided “for generating images and directing the images along the viewing optical axis of the viewing optics for simultaneous overlaid viewing of the images in the real-world scene as viewed in the field of view through the viewing optics” (Paragraph 0003).
Therefore, it would have been further obvious to one having ordinary skill in the art at the time the invention was filed to modify the viewing optic and system of Scrogin with the power sources of Edwards “to generate display symbols, format output for the display” and to “provide display functions, or can receive such functions from another device in communication therewith” provided “for generating images and directing the images along the viewing optical axis of the viewing optics for simultaneous overlaid viewing of the images in the real-world scene as viewed in the field of view through the viewing optics,” as taught by Edwards (Paragraphs 0003 and 0030).
Regarding claim 10, Scrogin in view of Edwards and Lin teaches the viewing optic of claim 1, as above.
Scrogin further teaches that the active display (48) is selected from the group consisting of: a transmissive active matrix LCD display (AMLCD), an organic light-emitting diode (OLED) display, a Light-Emitting Diode (LED) display, a e-ink display, a plasma display, a segment display, an electroluminescent display, a surface-conduction electron-emitter display, and a quantum dot display (See e.g. Fig. 1; C. 4, L. 61 – C. 5, L. 3).
Regarding claim 11, Scrogin in view of Edwards and Lin teaches the viewing optic of claim 1, as above.
Scrogin further teaches that the image generated by the active display is selected from the group consisting of: text, alpha-numeric, graphics, symbols, video imagery, icons, active target reticles, range measurements, wind information, GPS and compass information, firearm inclination information, target finding, recognition and identification (ID) information, external sensor information, temperature, pressure, humidity, real time ballistic solutions, and next round ballistic correction through in-flight tracer round detection and tracking (See e.g. Fig. 1; C. 5, L. 4 – C. 6, L. 34; C. 7, L. 5-34).
Regarding claim 12, Scrogin in view of Edwards and Lin teaches the viewing optic of claim 1, as above.
Scrogin further teaches parallax adjustment lenses positioned between the beam combiner and the objective lens assembly (See e.g. Fig. 1; C. 4, L. 61 – C. 5, L. 3).
Regarding claims 13 and 30, Scrogin in view of Edwards and Lin teaches the viewing optic of claims 1 and 14, respectively, as above.
Scrogin further teaches a laser rangefinder (16) coupled to a top portion of the body of the viewing optic (See e.g. Figs. 1-2 and 4-5; C. 3, L. 41-49; C. 4, L. 18-27).
Although Scrogin teaches a laser rangefinder provided on the body which reads on the broadest reasonable interpretation of the claims, Scrogin fails to explicitly disclose that the laser rangefinder is provided on a top portion of the body of the viewing optic.
However, Lin further teaches a laser rangefinder (12) coupled to a top portion of the body of the viewing optic (See e.g. Figs. 7-9; Paragraphs 0025-0027).
Lin teaches this rangefinder coupled to the top of the viewing optic such that “productivity thus can be improved since only the beam splitter specification of a single prism, not a composite prism, is required to control” (Paragraph 0028) as it “ensures that both the image of data of the range displayed by the display panel and the reticle size will not be affected by the erector lens, whereby sharp growing or shrinkage of the image of data of the range and the reticle size accompanying the magnification increase or decrease is prevented, and thus the shooter's vision feeling can be significantly improved” (Paragraph 0012).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the viewing optic of Scrogin such that the rangefinder is coupled to the top of the viewing optic as in Lin such that “productivity thus can be improved since only the beam splitter specification of a single prism, not a composite prism, is required to control” as it “ensures that both the image of data of the range displayed by the display panel and the reticle size will not be affected by the erector lens, whereby sharp growing or shrinkage of the image of data of the range and the reticle size accompanying the magnification increase or decrease is prevented, and thus the shooter's vision feeling can be significantly improved,” as taught by Lin (Paragraphs 0012 and 0028), and since it has been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
Regarding claims 24-26, Scrogin in view of Edwards and Lin teaches the viewing optic of claims 1 and 14 and the system of claim 19, respectively, as above.
Scrogin further teaches that the beam combiner is located beneath the optical system of the viewing optic (See e.g. Figs. 1-2 and 4-5; C. 3, L. 50 – C. 4, L. 4; C. 4, L. 61 – C. 5, L. 3; C. 6, L. 15 – C. 7, L. 11).
Scrogin fails to explicitly disclose an elevation adjustment knob of the viewing optic.
However, Edwards further teaches a viewer with display overlay including an active display (46), a beam combiner (36), and an elevation adjustment knob (30) wherein the beam combiner is located beneath the adjustment knob of the viewing optic (See e.g. Figs. 1-2; Paragraphs 0028-0029, 0031, and 0034).
Edwards teaches this elevation adjustment knob with a beam combiner provided beneath it “for adjusting the elevational position of the optics” (Paragraph 0034) and “for generating images and directing the images along the viewing optical axis of the viewing optics for simultaneous overlaid viewing of the images in the real-world scene as viewed in the field of view through the viewing optics” (Paragraph 0003).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the viewing optic and system of Scrogin such that the beam combiner is beneath an elevation adjustment knob as in Edwards “for adjusting the elevational position of the optics” (Paragraph 0034) and “for generating images and directing the images along the viewing optical axis of the viewing optics for simultaneous overlaid viewing of the images in the real-world scene as viewed in the field of view through the viewing optics,” as taught by Edwards (Paragraphs 0003 and 0034), and since it has been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable Scrogin in view of Edwards and Lin as applied to claim 1 above, and further in view of Morley (U.S. Patent No. 5,903,996).
Regarding claim 4, Scrogin in view of Edwards and Lin teaches the viewing optic of claim 4, as above.
Scrogin further teaches that the optical system includes a 5 lens system (See e.g. Fig. 1; C. 3, L. 50-C. 4, L. 4; C. 4, L. 61-C. 5, L. 3).
Nevertheless, Scrogin and Edwards fail to explicitly disclose that the inner lens cell of the collector lens system is a two lens system.
However, Morley teaches a viewing device including a display (50) with a lens system (84) collecting light from the display and an inner lens cell of the lens system (Fig. 2b; C. 9, L. 46-64) 
Morley teaches this system "so that the user 12 can see these two images superimposed on one another if both are present" (Fig. 2b; C. 9, L. 46-64). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the viewing optic of Scrogin with the inner lens cell of Morley "so that the user 12 can see these two images superimposed on one another if both are present," as taught by Morley (C. 9, L. 46-64).
Claim(s) 18, 21, and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scrogin in view of Edwards and Lin as applied to claims 1, 14, and 19 above, and further in view of Brumfield (U.S. PG-Pub No. 2013/0033746).
Regarding claims 18, 21, and 27, Scrogin in view of Edwards and Lin teaches the viewing optic of claims 1 and 14 and the system of claim 19, respectively, as above.
Scrogin further teaches that the objective has a diameter of 30-50 mm (C. 3, L. 56-C. 4, L. 4).
Scrogin and Edwards fail to explicitly disclose that the beam combiner is located from 5 to 25 mm from the objective assembly.
However, Brumfield teaches a viewing optic having an objective (10) and a beam combiner (65) located within 5 mm of the focal plane of the objective (Paragraphs 0007 and 0032).
Brumfield teaches this distance between the objective and the beam combiner "so that the apparent size of the reticle is not changed when the image is magnified" (Paragraphs 0007 and 0032).
Therefore, it would have been obvious to one having ordinary skill in the art to modify the optic and system of Lin or Scrogin to satisfy the claimed limitation as in Brumfield, "so that the apparent size of the reticle is not changed when the image is magnified" as taught by Brumfield (Paragraphs 0007 and 0032), since such a modification would have merely required a change in size, i.e. scaling, of the entire optic of Lin or Scrogin, and it has been held that mere scaling of a prior art device is within the level of ordinary skill in the art, In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).
Response to Arguments
Applicant's arguments, see pages 6-8, filed 03/23/2022, regarding the double patenting rejections have been fully considered but they are not persuasive.
Specifically, Applicant argues that the double patenting rejections should be held in abeyance. However, a complete response to a nonstatutory double patenting (NSDP) rejection is either a reply by applicant showing that the claims subject to the rejection are patentably distinct from the reference claims or the filing of a terminal disclaimer in accordance with 37 CFR 1.321 in the pending application(s) with a reply to the Office action (see MPEP § 1490 for a discussion of terminal disclaimers). Such a response is required even when the nonstatutory double patenting rejection is provisional.
As filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims, is necessary for further consideration of the rejection of the claims, such a filing should not be held in abeyance. Only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated.
Nevertheless, in the interest of compact prosecution, Examiner has treated the response as being fully responsive. However, any subsequent response must include a complete reply to the double patenting rejections to be a complete response.
Applicant further argues that the co-pending applications 16/247,089 and 16/390,804 have been amended to recite different features. However, the inclusion of additional features in the co-pending applications does not preclude them from reciting details that fully encompass the instant claims. Applicant has not argued that any of the instantly claimed features are not encompassed by the reference claims, and, as such, the double patenting rejections are maintained.
Applicant’s arguments, see pages 8-12, filed 11/17/2022, with respect to the rejection(s) of claim(s) 1, 14, and 19 under 35 U.S.C. 103 have been fully considered but are moot upon further consideration and a new ground(s) of rejection made in view of Scrogin, Edwards, and Lin, as detailed above.
Moreover, Examiner respectfully disagrees with Applicant’s assertion that “Scrogin fails to teach, suggest, or disclose an active display coupled to a collector lens system.” Specifically, as detailed above, Scrogin teaches a collector assembly and an active display provided within the housing. Therefore, the active display and the collector assembly must necessarily be coupled in some manner, given the broadest reasonable interpretation of the term “coupled.”
No special definition of “coupled to” is found in the present specification, and, absent a special definition, Examiner is obligated to take the broadest reasonable interpretation not in conflict with the specification.  It is noted that the feature upon which applicant relies (i.e., “an active display coupled to a collector lens system”) has been given its broadest reasonable interpretation.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The examiner respectfully disagrees with applicant’s interpretation of, “coupled to,” which states/seems to imply that active display must specifically contact a surface of the collector assembly.  However, the specification is silent as to how the elements are coupled; the specification does not prohibit such an interpretation; therefore, Examiner's interpretation is both reasonable and not in conflict with the specification, and the limitation is met by the prior art. 
Additionally, Applicant’s arguments with regard to dependent claims 4, 6, 15, 18, 20-21, and 24-27 have been fully considered have been fully considered but they are not persuasive. Specifically, Applicant does not argue the particulars of the dependent claims, and the claims maintain rejected based on the grounds detailed above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas R Pasko whose telephone number is (571)270-1876. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Nicholas R. Pasko
Primary Examiner
Art Unit 2896



/Nicholas R. Pasko/Primary Examiner, Art Unit 2896